AVENANT N°2 A LA CONVENTION DE BASE POUR
L'EXPLOITATION DES GISEMENTS DE BAUXITE DE
KOUMBIA

ENTRE
La République de Guinée
ET

Alliance Mining Commodities Guinée SA

AVENANT N° 2 À LA CONVENTION DE BASE AMC

TABLE DES MATIERES

Page

1. VALEUR DE L'EXPOSE PREALABLE ET DES ANNEXES - DEFINITIONS ET
INTERPRETATION...

2. MODIFICATION DE LA CONVENTION DE BASE
3. ENTREE EN VIGUEUR
4. DISPOSITIONS FINALES

ü OO N NN

TABLE DES ANNEXES

-CHRONOGRAMME DES TRAVAUX

AVENANT N°2 A LA CONVENTION DE BASE AMC

ENTRE LES SOUSSIGNEES :

ET

La République de Guinée, dûment représentée aux fins des présentes par le Ministre des
Mines et de la Géologie, Monsieur Abdoulaye MAGASSOUBA, et par le Ministre du Budget,
Monsieur Mohamed Lamine DOUMBOUYA,

Ci-après désignée "l'Etat",

D'UNE PART,

Alliance Mining Commodities Guinée SA, société anonyme de droit guinéen au capital
social de 100 000 000 de francs guinéens, immatriculée au Registre du Commerce et du Crédit
Mobilier de Conakry sous le n° GC-KAL/022.5324/2009 dont le siège social est situé à
Immeuble Labé, 4°" étage, Cité Chemin de Fer, B.P. 2162, Conakry, dûment représentée aux
fins des présentes par son Directeur Général en la personne de Monsieur André BAYA,

Ci-après désignée la "Société",

D'AUTRE PART,

L'Etat et la Société étant ci-après dénommés individuellement une "Partie" et collectivement les
"Parties".

IL À ETE PREALABLEMENT EXPOSE CE QUI SUIT :

(A)

(GB)

(C)

L'Etat et la Société, précédemment désignée Alliance Mining Commodities Guinée Sarl, ont
signé le 6 août 2010, conformément à l'article 11 de la loi L/95/036/CTRN du 30 juin 1995
portant code minier (le "Code Minier de 1995"), une convention minière pour l'exploitation
des gisements de bauxite de Koumbia (la "Convention de Base"), laquelle a fait l’objet d’un
avenant n° 1 en date du 30 juin 2014, dûment ratifiés par la loi n° L/2014/017/AN en date du
8 juillet 2014 publiée au Journal Officiel de juillet 2014.

L'Etat a octroyé à la Société, précédemment désignée Alliance Mining Commodities Guinée
Sarl, une concession minière (la "Concession Minière") par décret n° 274/PRG/SGG en date
du 12 novembre 2010 (le "Décret de Concession") pour la prospection et l'exploitation du
minerai de bauxite sur un périmètre (le "Périmètre de la Concession") de sept cent vingt-
huit kilomètres carrés (728 km2) sis dans la Préfecture de Gaoual, tel que plus précisément
identifié dans le Décret de Concession.

Affectées par la chute des cours des matières premières, par la crise sanitaire Ebola (2014 —
2015), et par le retard accusé dans la renégociation de la Convention de base, les Parties ont
recherché ensemble des solutions afin de pouvoir, nonobstant un tel contexte, démarrer ce
projet minier d’importance pour elles.

#
AVENANT N°2 À LA CONVENTION DE BASE AMC

EN CONSEQUENCE DE QUOI, IL A ETE CONVENU CE QUI SUIT :

1 VALEUR DE L'EXPOSE PREALABLE ET DES ANNEXES - DEFINITIONS ET
INTERPRETATION
11 L'exposé préalable ci-avant et les annexes ci-après ont la même valeur juridique que le

présent avenant n° 2 (l'Avenant n° 2") dont ils font partie intégrante.

12) Les références aux articles, paragraphes et annexes sont des références aux articles,
paragraphes et annexes de la Convention de Base telle que modifiée par l’Avenant n° 1, à
moins qu'il n'en soit précisé autrement.

13 Les termes et expressions commençant par une lettre majuscule ont la signification qui leur
est attribuée dans la Convention de Base telle que modifiée par l’Avenant n° 1, sous réserve
des définitions données dans cet Avenant n° 2.

14 L'objet de cet Avenant n° 2 est d'apporter certaines modifications et précisions aux
stipulations de la Convention de Base telle que modifiée par Avenant n° 1. Les stipulations
de cet Avenant n° 2 prévalent sur celles de la Convention de Base telle que modifiée par
Avenant n° 1.

2. MODIFICATION DE LA CONVENTION DE BASE

2.1 Modifications apportées à l’Article 1 : DEFINITIONS

2.1.1 La définition «Avenant» figurant dans l’Article 1 est supprimée et remplacée par les
définitions suivantes:

«Avenant n°1» désigne l'avenant n°1 à la Convention de Base, conclu le 30 juin
2014 entre les Parties.
«Avenant n°2» désigne l'avenant n°2 à la Convention de Base, conclu le 30

novembre 2017 entre les Parties.

2.12 La définition «Convention» figurant dans l’Article 1 est supprimée et remplacée par la
définition suivante:

«Convention» désigne la présente Convention et ses annexes ainsi que toute
modification qui pourrait y être apportée.
2.2 Modifications apportées à l’Article 2 : INTERPRETATION
Le dernier alinéa de l’Articie 2 est supprimé et remplacé par ce qui suit :
«Les termes de cette Convention qui ne sont pas définis ont la signification qui leur est
conférée dans l'Avenant n°1, l'Avenant n° 2, le Code Minier de 1995 ou dans le Code Minier
de 2011, le cas échéant».

2.3 Modifications apportées à l’Article 10 : DESCRIPTION DU PROJET

2.3.1 Dans le second paragraphe de l’Article 10, les termes «une quantité minimale de cinq (5)
millions de Tonnes Sèches par an» sont supprimés et remplacés par les termes «une quantité
minimale de quatre (4) millions de Tonnes Sèches par an».

AVENANT N°2 A LA CONVENTION DE BASE AMC

2.32 L'intégralité du paragraphe c) de l’Article 10 est supprimée et remplacée par ce qui suit :

« Dans une première phase, construction d'une route minière de cent vingt (120) kilomètres
environ pour transporter temporairement le Produit Minier du site minier situé à Wedhou
Bour (Gaoual) à la zone portuaire située sur la rive du Rio Nuñez, village de Bogoroya
(Boké).

Dans une seconde phase, construction d'un tronçon ferroviaire de cent vingt-six (126)
kilomètres environ pour transporter le Produit Minier du site minier à la zone
portuaire située sur la rive du Rio Nuñez, village de Bogoroya.

Les infrastructures ferroviaires seront achevées et rendues opérationnelles pour le transport
du Produit Minier dans un délai de cing (5) Années suivant la Date de Première Production
Commerciale ».

2.4 Modifications apportées à l’Article 15 : INFRASTRUCTURES
Le titre du paragraphe 15.2.3 est supprimé et remplacé par ce qui suit :

«5.2.3 Dispositions spécifiques aux infrastructures de transport (route, chemin de fer) et
d'évacuation (port)».

2.5 Modifications apportées à l'Article 20 : DROITS, OBLIGATIONS ET GARANTIES
DE LA SOCIETE

Le paragraphe 20.32 de l’Article 20 est supprimé et remplacé par ce qui suit :

«La Société s'engage à construire, conformément au chronogramme joint en Annexe 1, une
mine à ciel ouvert ainsi que les infrastructures associées nécessaires pour extraire le Produit
Minier de la Concession Minière, d'une capacité initiale de production de quatre (4)
millions de Tonnes Sèches par an qui sera portée à dix millions (10) millions de Tonnes
Sèches par an au plus tard dans les cinq (5) Années suivant la Date de Première Production
Commerciale».

2.6 Modifications apportées à l’Article 23 : SOUS-TRAITANCE

Le second paragraphe du paragraphe 23.3 de l’Article 23 est supprimé et remplacé par ce qui
suit :

«La Société applique le plan de soutien à la création et au renforcement des capacités des
PME/PMI et entreprises appartenant ou contrôlées par des guinéens avec lesquelles elle
contracte les contrats susvisés, tel que soumis aux autorités conformément à la Convention
de base amendée».

2.7 Modifications apportées à l’Article 33 : REGIME FISCAL

2.7.1 Le premier paragraphe 33.2.3 Taxe sur l’extraction des substances minières est modifié et
remplacé par ce qui suit :

«Avant la mise en service du chemin de fer, la Société est assujettie à la taxe sur l'extraction
des substances minières conformément aux dispositions du Code Minier de 2011 (Article
161)»

Au titre de chacune des dix (10) premières années contractuelles à compter de l'année de
mise en service de la voie de chemin de fer pour transporter le Produit Minier, la Société est
assujettie à la taxe sur l'extraction des substances minières conformément aux dispositions

e

AVENANT N°2 À LA CONVENTION DE BASE AMC

2.7.2

2.73

2.7.4

2.8

de l’article 161 du Code Minier de 2011, sous réserve des réductions suivantes applicables
au montant de la taxe sur l'extraction des substances minières:

Le Réduction de trente pour cent (30%) sur les cinq (5) premiers millions de Tonnes
Sèches produits au cours de l'Année Contractuelle ; et
2e. Réduction de soixante pour cent (60%) sur les dix millions (10.000.000) de Tonnes

Sèches produits au cours de l'Année Contractuelle au-delà des cinq (5) premiers
millions de Tonnes Sèches. »

Le paragraphe 33.2.4 Taxe sur l’exportation des substances minières est modifié et
remplacé par ce qui suit :

«Avant la mise en service du chemin de fer, la Société est assujettie à la taxe sur
l'exportation des substances minières conformément aux dispositions du Code Minier de
2011(Article 161).»

Au titre de chacune des dix (10) premières années Contractuelles à compter de l'année de
mise en service de la voie de chemin de fer pour transporter le Produit Minier, la Société est
assujettie à la taxe à l'exportation des substances minières conformément aux dispositions
de l’article 163 du Code Minier de 2011, sous réserve des réductions suivantes applicables
au montant de la taxe à l'exportation des substances minières :

1° Réduction de trente pour cent (30%) sur les cinq (5) premiers millions de Tonnes
Sèches produits au cours de l'Année Contractuelle ; et

2) Réduction de soixante pour cent (60%) sur les dix millions (10.000.000) de Tonnes
Sèches produits au cours de l'Année Contractuelle au-delà des cinq (5) premiers millions de
Tonnes Sèches. »

Le paragraphe 33.3.2 Taux de l’impôt sur les bénéfices industriels et commerciaux est
supprimé et remplacé par ce qui suit :

"A compter de la date de première production commerciale de la bauxite, la société est
assujettie à l'impôt sur le Bénéfice Industriel et Commercial (BIC) au taux de trente pour
cent (30%) pendant toute la durée de la Convention.

Cependant, la société bénéficiera d'une exonération totale du Bénéfice Industriel et
Commercial pour une durée de cinq (5) ans à compter de la date de mise en service du
chemin de fer qui sera construit par la société, ses filiales ou sociétés associées pour le
transport de la bauxite"

L'expression « (application d’un taux 0%) » du premier paragraphe de l’Article 33.8.2 est
supprimée.

Modifications apportées à l’Article 34 : REGIME DOUANIER
Le paragraphe 34.1 de l’Article 34 est supprimé et remplacé par ce qui suit :

«Les dispositions douanières des articles 168, 171- I'et II, 172, 173, 174 - I et I, 178 - II,
179, 180, 181- I à IV du Code Minier de 2011, les dispositions relatives à la TVA à
l'importation du Code Général des Impôts, et l'ensemble des dispositions douanières du
Code Général des Impôts ou de toute autre Loi en vigueur à la date de signature de
l'Avenant n° 1, s'appliquent de plein droit à la Société et à ses Sous-Traitants Directs pour
les besoins des Opérations Minières».

AVENANT N°2 4 LA CONVENTION DE BASE AMC

2.9

2.9.1

4.1

4.2

4.3

44

4.5

4.6

Modifications apportées aux Annexes

L’Annexe C est supprimée et remplacée par la présente Annexe 1.
L’Annexe E est supprimée.

ENTREE EN VIGUEUR

Cet Avenant n° 2 entrera en vigueur à la date de sa signature.

L'Etat fait diligence pour soumettre cet Avenant n° 2 à l’Assemblée Nationale de la
République de Guinée.

DISPOSITIONS FINALES

Toutes notifications, demandes et communications faites par l’une des Parties à l’autre Partie
dans le cadre du présent Avenant n° 2 devront être faites par écrit et seront réputées avoir été
valablement délivrées si elles ont été remises en mains propres contre décharge ou envoyées
par courrier express, par lettre recommandée avec accusé de réception, par télégramme ou
par télécopie aux adresses indiquées en tête du présent Avenant n° 2.

La loi applicable au présent Avenant n° 2 est la loi en vigueur de la République de Guinée.
Tout litige qui pourrait survenir à l’occasion ou l’application du présent Avenant n° 2 sera

réglé selon la procédure de règlement des différends prévue par la Convention de Base
Modifiée.

Si une disposition quelconque du présent Avenant n° 2 est considérée par toute juridiction
compétente comme étant nulle, non-avenue ou inopposable, ceci n'affectera pas la validité ou
l'opposabilité des autres stipulations du présent avenant.

Toutes les dispositions de la Convention de Base et de l’ Avenant n° 1 qui ne font pas l’objet
de modification dans ce présent Avenant restent et demeurent et inchangées et s’appliquent
de plein droit.

Aucune renonciation au titre d'un ou plusieurs manquements ne sera interprétée comme une
renonciation à tout manquement futur qu'il soit de caractère ou nature, identique ou similaire.
Toute renonciation doit être expresse et faite par écrit, pour être valable.

AVENANT N° 2 A LA CONVENTION DE BASE AMC

Fait à Conakry, le 18 décembre 2017 en six (6) exemplaires originaux :

Pour l'Etat
Le Ministre des Mines et de IxGéolngie,
Ce
Q

Monsieur Abdoulaye MAGAÀ:

Pour la Société
Le Directeur Général

Monsieur André BAYA

Pour l'Etat

Monsieur med Lamine DOUMBOUYA

ANNEXE 1

CHRONOGRAMME DES TRAVAUX

Signature de l’ Avenant N° 2 à la Convention de Base T°
Ratification de l’ Avenant N° 2 à la Convention de Base T° +6 mois
Démarrage des Travaux de Construction T° +6 mois
Approbation de la Convention de Développement des | T° +24 mois
Communautés Locales

Démarrage de l’Exploitation T° +24 mois
Date de Première Production Commerciale T° +30 mois

